UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Legg Mason Global Asset Management Variable Trust Address of Principal Business Office: 100 International Drive, Baltimore, Maryland 21202 Telephone Number: (410) 539-0000 Name and Address of Agent for Service of Process: Richard M. Wachterman, Esq. Legg Mason & Co., LLC 100 International Drive Baltimore, Maryland 21202 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with filing of Form N-8A: Yes X No Item 1. Legg Mason Global Asset Management Variable Trust Item 2. Registrant was organized under the laws of the State of Maryland on November 6, 2013. Item 3. Registrant is a statutory trust. Item 4. Registrant is a management company. Item 5. (a) Registrant is an open-end company. (b) Registrant is a non-diversified company. Item 6. Legg Mason Partners Fund Advisor, LLC 620 Eighth Avenue New York, New York 10018 Brandywine Global Investment Management, LLC 2929 Arch Street Philadelphia, Pennsylvania 19104 Item 7. Jennifer W. Murphy 100 International Drive Baltimore, Maryland 21202 Chairman Kenneth D. Fuller 100 International Drive Baltimore, Maryland 21202 President Richard Sennett 100 International Drive Baltimore, Maryland 21202 Principal Financial Officer Robert I. Frenkel 100 International Drive Baltimore, Maryland 21202 Secretary and Chief Legal Officer Richard M. Wachterman 100 International Drive Baltimore, Maryland 21202 Assistant Secretary Christopher Berarducci 100 International Drive Baltimore, Maryland 21202 Treasurer 2 Item 8. Not applicable. Item 9. (a) No. (b) Not applicable. (c) Yes. (d) No. (e) Not applicable. Item 10. Zero. Item 11. No. Item 12. Not applicable. 3 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Baltimore and the State of Maryland as of the 5th day of November, 2013. Legg Mason Global Asset Management Variable Trust By: Name: Title: /s/ Kenneth D. Fuller Kenneth D. Fuller President Attest: Name: Title: /s/ Richard M. Wachterman Richard M. Wachterman Assistant Secretary 4
